DATED 7 APRIL 2008 TEEKAY CORPORATION as Vendor and TEEKAY TANKERS LTD. as Purchaser PURCHASE AGREEMENT relating to the sale and purchase of the entire ownership interests in GANGES SPIRIT L.L.C. (formerly DELAWARE SHIPPING L.L.C) Contents Clause Name Page 1 Definitions and Interpretation 1 2 Agreement For Sale 6 3 Consideration 6 4 Completion 7 5 Warranties 8 6 Remedies of the Purchaser 11 7 Implementation 13 8 Costs 13 9 Other Provisions 13 10 Notices 16 11 Governing Law and Jurisdiction 17 12 Termination 17 Schedule Name Page 1 Disclosure Schedule 19 2 The Interests Transfer Documents 27 3 Warranties and Representations 28 4 The Vessel 42 5 The Consideration Formula 43 Execution Page 44 DATED 7 April BETWEEN: (1) Teekay Corporation, a Marshall Islands company having a principal office at Bayside House, Bayside Executive Park, West Bay Street & Blake Road, P.O. Box AP-59212, Nassau, Bahamas (the “Vendor”) (2) Teekay Tankers Ltd., a Marshall Islands limited partnership having a principal office at Bayside House, Bayside Executive Park, West Bay Street & Blake Road, P.O. Box AP-59212, Nassau, Bahamas (the “Purchaser”) BACKGROUND (A) The Vendor is the legal and beneficial owner of the Interests. (B) Pursuant to the Contribution Agreement, the Vendor is obliged to offer for sale to the Purchaser the Vessel together with m.v. “NARMADA SPIRIT”, m.v. “YAMUNA SPIRIT” and m.v. “ASHKINI SPIRIT” within 18 months of the initial public offering of the Purchaser on 18 December (C) The Contribution Agreement provides that the vessels referred to in Recital (B) above may be offered for sale either individually, in groups or collectively. (D) Pursuant to the Memorandum, the Vendor has elected to first offer the Vessel together with m.v. “NARMADA SPIRIT” for sale to the Purchaser, which will involve inter alia the sale of the Interests by the Vendor to the Purchaser. (E) The Purchaser has agreed to purchase the Interests from the Vendor subject to the terms and conditions of this Agreement. OPERATIVE PROVISIONS 1 DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Agreement, including the Schedules and the recitals, unless the context requires otherwise: “Borrowers”, “Bookrunners”, “Collateral Transfer”, “Finance
